 

Exhibit 10.38

 

October 28, 2019

 

NextDecade Corporation

1000 Louisiana Street, Suite 3900

Houston, Texas 77002

 

Ladies and Gentlemen:

 

Reference is made to that certain Common Stock Purchase Agreement by and between
NextDecade Corporation (“NEXT”) and Ninteenth Investment Company, LLC
(“Purchaser”) dated as of October 24, 2019 (the “SPA”). Capitalized terms used
but not defined in this letter agreement shall have the meanings ascribed to
them in the SPA.

 

Pursuant to the SPA, the undersigned has agreed to purchase 7,974,482 shares
(the “Shares”) of common stock of NEXT (“NEXT Common Stock”). Purchaser hereby
agrees that it will not, and will cause its Affiliates, directors, managers,
officers, members, employees, agents, advisors, attorneys and representatives
not to, during the period commencing on the date hereof and ending on the date
on which is one hundred and eighty (180) days after the Closing Date (the
“Restricted Period”), without the prior written consent of NEXT, (1) offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
of the Shares or any Related Securities (as defined below), (2) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of the Shares, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
shares of NEXT Common Stock, options or warrants or other rights to acquire
shares of NEXT Common Stock, any securities exchangeable or exercisable for or
convertible into shares of NEXT Common Stock, in cash or otherwise. The
foregoing sentence shall not apply to (i) a disposition, transfer or
distribution of the Shares to any of Purchaser’s Affiliates, provided that
Purchaser provides prior notice to Company of such disposition, transfer or
distribution, or (ii) any disposition, sale or transfer of Purchaser’s rights of
first refusal with respect to securities sold in connection with a FID.

 

“Related Securities” shall mean any options or warrants or other rights to
acquire the Shares or any securities exchangeable or exercisable for or
convertible into the Shares, or to acquire other securities or rights ultimately
exchangeable or exercisable for, or convertible into, the Shares.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this agreement and that this agreement has
been executed and delivered by Purchaser and is a valid and binding agreement of
Purchaser. The undersigned further understands that, unless waived by NEXT, this
agreement is irrevocable.

 

Notwithstanding anything herein to the contrary, this agreement shall be of no
further force or effect and Purchaser shall be released from all obligations
under this agreement upon the first Business Day following the expiration of the
Restricted Period.

 

1

--------------------------------------------------------------------------------

 

 

This agreement shall be legally binding on Purchaser and on Purchaser’s
successors and permitted assigns and shall be governed by and construed in
accordance with the internal law of the State of Delaware regardless of the law
that might otherwise govern under applicable principles of conflicts of law
thereof.

 

The undersigned irrevocably and unconditionally agrees that any actions, suits
or proceedings, at law or equity, arising out of or relating to this letter
agreement or any agreements or transactions contemplated hereby shall be heard
and determined by the federal or state courts located in the State of Delaware;
(b) irrevocably submits to the jurisdiction of such courts in any such action,
suit or proceeding; (c) consents that any such action, suit or proceeding may be
brought in such courts and waives any objection that the undersigned may now or
hereafter have to the venue or jurisdiction of such courts or that such action
or proceeding was brought in an inconvenient forum; and (d) agrees that service
of process in any such action, suit or proceeding may be effected by providing a
copy thereof by any of the methods of delivery permitted by the SPA at its
address as set forth on the signature page hereto (provided that nothing herein
shall affect the right to effect service of process in any other manner
permitted by law). THE UNDERSIGNED HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS LETTER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT, OR ANY OTHER THEORY). THE UNDERSIGNED HEREBY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF NEXT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT NEXT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND COMPANY HAVE BEEN
INDUCED TO ENTER INTO THIS LETTER AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this agreement to be executed as
of the date first written above.

 

 

Very truly yours,

 

Ninteenth Investment Company, LLC

 

                                /s/ Robert Murphy                    

Name:     Robert Murphy

Its:     Senior Vice President, M&A

 

                                                          Address

                                                              

                                                              

 

 

2

--------------------------------------------------------------------------------

 

 

 

 